ELIZABETH H. FAULK FOUNDATION, INC., ETC., Appellant,
v.
BANK OF AMERICA, N.A., successor to Nationsbank of Florida, N.A., as Successor Trustee of the RESTATED TRUST AGREEMENT OF ELIZABETH H. FAULK, dated November 15, 1994; CONNECTICUT COLLEGE; UNIVERSITY OF FLORIDA; and MENNINGER FOUNDATION of Topeka Kansas, Appellees.
No. 4D07-3174.
District Court of Appeal of Florida, Fourth District.
May 21, 2008.
James A. Herb of Herb & Kauffman, P.A., Boca Raton, for appellant.
R. Lee McElroy IV of Downey & Downey, P.A., Palm Beach Gardens, for appellee Connecticut College.
PER CURIAM.
Affirmed.
FARMER, KLEIN, JJ., and BARZEE FLORES, MARY, Associate Judge, concur.
Not final until disposition of timely filed motion for rehearing.